1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

3.	The disclosure is objected to because of the following informalities: The reference to claims 1 and 13 in paras 0008;0101 should be deleted as claim number changes during the prosecution.
Appropriate correction is required.

4.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1,12, claim recites “an output signal” at line 2 which is Hall output and “an output signal” at line 7 which is an output signal of the whole processing circuit; the phrase “the output signal on the basis” at line 13 is indefinite as it is vague which output signal is recited; the same applies to claim 12.
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,6,12-15,18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Romero et al. (2020/0319272).
As to claims 1,12-13, Romero discloses a signal processing circuit comprising a combiner e.g. 2710 configured to receive an output signal from a four-phase spinning current Hall sensor e.g. 2702 (para 0059) and a correction signal, and combine the output signal and the correction signal e.g. 2816a’;2808a’ to form a corrected signal; a main signal path e.g. 3408 configured to receive the corrected signal and output an output signal e.g. 2722; a second signal path e.g. 3402 that branches off from a node e.g. 3412 within the main signal path and is configured to provide a first feedback signal, wherein the second signal path has a shorter signal propagation time than the main signal path; and a processing device configured to generate the correction signal for reducing ripple in the output signal on the basis of the first feedback signal and the output signal as a second feedback signal (see figs. 29-35).
	The method claim recited for using the apparatus in claim 13 is an inherent use of the apparatus of Romero and is rejected on the same grounds. One of ordinary skill would find it inherent that the apparatus of Romero operates in the functional manner claimed by applicant. See MPEP 2112.02(I).

    PNG
    media_image1.png
    628
    684
    media_image1.png
    Greyscale

As to claim 2, Romero discloses the signal processing circuit wherein the processing device comprises an analog/digital converter, a digital circuit configured to determine a digital version of the correction signal, and a digital/analog converter configured to provide the correction signal from the digital version of the correction signal (see e.g. para 0048).

As to claims 6,18, Romero discloses the signal processing circuit wherein the processing device is configured to determine the offset component and remove it (see e.g. paras 0081;0121;0199;0206).
As to claims 14-15, Romero discloses the signal processing circuit wherein the correction signal is generated by means of at least partially digital processing (see figs. 29-35; e.g. 3202 is digital circuit).
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

7.	Claims 3-5,7-11,16-17,19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892.
	Okatake et al. (2016/0370440) discloses spinning hall sensor processing circuit with a first and second feedback loops.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858